Terminal Disclaimer
The terminal disclaimer filed on May 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos.  9,420,825 and 10,772,349 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
While the prior art of record shows/suggests a translucent tobacco extract and a whitened tobacco pulp, it fails to teach or suggest such a tobacco extract/pulp combination that forms a product which further exhibits a moisture content of about 20 weight percent to about 55 weight percent. Hence, the claims of record are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/DIONNE W. MAYES/Examiner, Art Unit 1747             


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747